internal_revenue_service number release date index number -------------------------- -------------------------------------------------- ----------------------------- ------------- -------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 plr-143508-10 date date ty ------- legend taxpayer -------------------------- country x entity ------------------------------------------------- lp ---------------------- fp --------------------------------------------- date ---------- date ---------- year --------------------------------------------------------- date ----------------------- date --------------------------- date ----------------------- date -------------------------- dear -------------------------- this replies to a letter dated date as supplemented by correspondence dated date date date and date from your authorized representative in which you request an extension of time under sec_301_9100-1 and sec_301_9100-3 to file a form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2t and c taxpayer was a country x entity that was treated as a corporation for u s tax purposes taxpayer held interests in a domestic limited_partnership lp that was engaged in a u s trade_or_business as a consequence taxpayer was engaged in a u s trade_or_business for all years including year lp withheld percent income_tax on taxpayer’s allocable share of effectively_connected_income as required by sec_1446 plr-143508-10 taxpayer’s sole shareholder was fp a country x entity that was classified as a partnership for u s tax purposes on date in year certain of fp’s owners sold all of their interests in fp to third parties pursuant to the purchase agreement taxpayer was required to make an election under sec_301_7701-3 to be classified as an entity disregarded as separate from its owner and to file form_8832 entity classification election effective date of year the close of taxpayer’s year of complete termination pursuant to sec_301_7701-3 as a consequence of the election taxpayer was deemed to have distributed all of its assets and liabilities to fp its single member owner in complete_liquidation taxpayer had three different tax advisors which led to confusion as to which of the advisors was responsible for preparing the tax returns for year taxpayer’s final form 1120-f u s income_tax return of a foreign_corporation for year was due on or before date one of taxpayer’s tax advisors discovered the failure_to_file form f around date on or about date taxpayer remitted to the irs an estimated_tax payment with respect to year taxpayer filed its form 1120-f for year on date taxpayer included a completed but unsigned form_8848 with its return along with a disclosure statement informing the service that it would be seeking relief for its untimely filing of form_8848 under sec_301_9100-1 and sec_301_9100-3 taxpayer now requests that relief taxpayer represents as required by sec_1_884-2t as of date of year taxpayer held no u_s_assets neither taxpayer nor a related corporation within the meaning of sec_1_884-2t used directly or indirectly in the conduct_of_a_trade_or_business in the united_states at any time during the three-year period following date of year a any of taxpayer’s u_s_assets b any property attributable to taxpayer’s u_s_assets or c any property attributable to the effectively_connected_earnings_and_profits of taxpayer for year taxpayer did not have any income that was or was treated as effectively_connected_income during the three-year period following date of year the entities that sold all of their interests in fp to third parties also represent that they did not use directly or indirectly any of the income attributable to the sale of fp in the conduct of a u s trade_or_business at any time during the three-year period following date of year including investing in stock in a domestic_corporation or loaning to a related corporation or used as security for any indebtedness of a related corporation in the conduct of a u s trade_or_business the noncorporate entities further represented that none of the sales proceeds were reinvested directly or indirectly in a u s trade_or_business through a corporation sec_1_884-2 provides that the waiver referred to in sec_1_884-2t must be executed on form_8848 on or before the date including plr-143508-10 extensions prescribed for filing the foreign corporation's income_tax return for the year of complete termination and extend the period of assessment of the branch_profits_tax for the year of complete termination to a date not earlier than the close of the sixth taxable_year following that taxable_year sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 and is granted an extension of time to file a signed form_8848 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file form_8848 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-143508-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely elizabeth u karzon branch chief branch international cc
